[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT           FILED
                  ________________________ U.S. COURT OF APPEALS
                                                 ELEVENTH CIRCUIT
                         No. 05-16916            SEPTEMBER 11, 2006
                     Non-Argument Calendar        THOMAS K. KAHN
                   ________________________           CLERK


               D. C. Docket No. 02-00215-CV-WLS-1

JAMES LINGO,


                                           Plaintiff-Appellant,

                             versus


CITY OF ALBANY DEPARTMENT OF
COMMUNITY & ECONOMIC DEVELOPMENT,
JOHNNY HAMILTON,
B. SAMUEL ENGRAM, Individually and
in his official capacity as
attorney for the Department of
Community and Economic Development,
B. SAMUEL ENGRAM, JR., P.C.,
JANICE ALLEN JACKSON, Individually
and in her official capacity,


                                           Defendants-Appellees.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                                 (Septemer 11, 2006)

Before ANDERSON, BIRCH and CARNES, Circuit Judges.

PER CURIAM:

      James Lingo, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of the City of Albany Department of Community and

Economic Development and Janice Jackson, who is the City Manager. Lingo

brought various claims against those defendants based on a loan agreement he

entered with the City. We affirm.

      In 1996 Lingo, a small business owner, participated in the City’s Enterprise

Community Micro-Business Development Financial and Technical Assistance

Program, which made a $25,000 loan to him in order to help him develop his pest

control business. The repayment was to be made in installments through

November 1, 2001. Lingo executed a promissory note with a security deed on the

property where the business was located. After Lingo failed to pay the loan, the

City foreclosed on the loan and the property and purchased at public sale the

outstanding interest in the property.

                                         2
      After that, Lingo brought claims under Title VI of the Civil Rights Act, 42

U.S.C. § 2000d, the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq., the Real Estate Settlement

Procedures Act, 12 U.S.C. § 2602, and the Federal Trade Commission Act, 15

U.S.C. § 56. The district court granted summary judgment in favor of the

defendants on all of Lingo’s claims. This appeal followed.

      As best we can determine from his appellate briefs, Lingo raises five issues

on appeal. He contends that: (1) the City withheld unidentified documents that

would have proved that it had intentionally denied benefits to him in violation of

Title VI; (2) his debt is covered by the Fair Debt Collection Practices Act because

it was actually a consumer loan rather than a business loan; (3) he had a valid

claim under the Real Estate Settlement Procedures Act because the servicing

agency for his loan was a federally insured bank; (4) his claim was not barred

under the Federal Trade Commission Act because he had filed a claim with the

Federal Trade Commission in 2001; and (5) there was a mistake in the district

court’s order because he also alleged a violation of the Georgia Fair Business

Practices Act, which was related to his Fair Credit Reporting Act or his Fair Debt

Collection Practice claim, or both.

      We review a district court’s grant of summary judgment de novo, viewing

                                         3
all of the facts in the light most favorable to the non-moving party. Pipkins v. City

of Temple Terrace, Fla., 267 F.3d 1197, 1199 (11th Cir. 2001).

      Lingo first contends that the district court erred in granting summary

judgment in favor of the defendants on his Title VI claim. He makes some vague

assertions that the City withheld pertinent documents from him during the

discovery process. Those unsupported allegations are not enough to establish a

genuine issue of material fact.

      Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 2000d, “prohibits any

recipient of federal financial assistance from discriminating on the basis of race,

color, or national origin in any federally funded program.” Burton v. City of Belle

Glade,178 F.3d 1175, 1202 (11th Cir. 1999). To state a claim under Title VI, “a

plaintiff must establish discriminatory intent.” Id. (emphasis in original). The

record supports the district court’s finding that Lingo produced no evidence that

he was discriminated against based on his race. Lingo was not denied funds; he

was granted a loan for $25,000. He makes only conclusory assertions that the

defendants violated Title VI. The district court did not err in granting summary to

the defendants on Lingo’s Title VI claim.

      Next Lingo contends that his debt is covered by the Fair Debt Collection

Practices Act because it was a consumer loan rather than a business loan. Under

                                          4
that statute “[t]he term “debt” means any obligation or alleged obligation of a

consumer to pay money arising out of a transaction in which the money, property,

insurance, or services which are the subject of the transaction are primarily for

personal, family, or household purposes . . . .” 15 U.S.C. § 1692a(5). The statute

does not apply to the loan obtained by Lingo, which was a loan for a business, not

for “personal, family, or household purposes.” See id. The district court properly

granted summary judgment on Lingo’s Fair Debt Collection Practices Act claim.

Summary judgment was also proper on any related claim that Lingo may have

brought under the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., which he

contends was also violated. No facts in the record support an allegation that there

was a misuse of a credit report in any manner that would support a claim under 15

U.S.C. § 1681b.

      Lingo contends that he had a valid claim under the Real Estate Settlement

Procedures Act because the servicing agency for his loan was a federally insured

bank. That statute provides that it “does not apply to credit transactions involving

extensions of credit—(1) primarily for business, commercial, or agricultural

purposes.” 12 U.S.C. § 2606(a). The loan in question was a business loan that

was secured by a mortgage on Lingo’s business. It was expressly outside of the

scope of the Real Estate Settlement Procedures Act. Therefore, the district court

                                          5
did not err in granting summary judgment on Lingo’s claim under that Act.

      Lingo contends that his claim was not barred under the Federal Trade

Commission Act because he filed a claim with the Federal Trade Commission in

2001. There is no private cause of action implied under the Federal Trade

Commission Act. Roberts v. Cameron-Brown Co., 556 F.2d 356, 361 n.6 (5th Cir.

1977) (noting that “regulation is in the hands of the administrative agency, and not

the private citizen”). Lingo cannot maintain a claim under that Act, and the

district court did not err in granting summary judgment on the claim.

      None of the Lingo’s claims were established against the City, and because

the claims against Jackson (in her individual capacity or as City Manager) are

based on the same facts, those claims cannot survive either.

      Lingo’s final contention is that the district court erred in not addressing his

claim under the Georgia Fair Business Practices Act. Because the court had

resolved all of Lingo’s federal claims in favor of the defendants, it could choose

not to exercise jurisdiction over that state law claim. See 28 U.S.C. § 1367(c).

Any error it may have committed in not addressing the state law claim is harmless.

      AFFIRMED.




                                          6